                                        Case 3:20-cv-00170-WHA Document 65 Filed 04/20/20 Page 1 of 1




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                  UNITED STATES DISTRICT COURT

                                  7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   WILLIAM F. DOSHIER and
                                       DOTSTRATEGY, CO.,
                                  11                                                          No. C 20-00170 WHA
                                                      Plaintiffs,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                          ORDER RE STIPULATED REQUEST
                                       FACEBOOK, INC.,                                        TO ENLARGE TIME FOR
                                  14                                                          DEFENDANT TO RESPOND TO THE
                                                      Defendants.                             COMPLAINT
                                  15
                                  16        In this putative class action, the parties stipulate to allowing plaintiffs until April 30 to
                                  17   file an amended complaint and defendant until June 30 to respond to the operative complaint.
                                  18   Should defendant file a motion to dismiss, the parties stipulate to an extended briefing schedule
                                  19   and a September 17 hearing.
                                  20        To facilitate this elongated schedule, the parties seek an order postponing the initial case
                                  21   management conference from May 7 to September 17. The parties’ stipulation is DENIED.
                                  22   Plaintiffs filed this action in Arkansas state court nearly two years ago and it has languished on
                                  23   this Court’s docket since January 2020. Delaying for another five months is unreasonable.
                                  24        IT IS SO ORDERED.
                                  25   Dated: April 20, 2020.
                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
